Citation Nr: 1730303	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  16-43 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served in the American Merchant Marine during Word War II.  He passed away in January 1995, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

The appellant's January 2016 application for death benefits made clear that she was not seeking service connection for the cause of the Veteran's death, that the Veteran had no service-connected disabilities in his lifetime, and that the Veteran had no pending claims for disability compensation at the time of his death.  Thus, the benefit sought on appeal is properly limited to a claim for nonservice-connected death pension benefits and has been characterized accordingly on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

The Veteran's active service totaled less than 90 days, he was not discharged or released from wartime service for a service-connected disability, and he was not, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on service during a period of war.


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits have not been met. 38 U.S.C.S. §§ 1521, 1541 (LexisNexis 2017); 38 C.F.R. §§ 3.2, 3.3, 3.7, 3.23, 3.351 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that she is entitled to death pension benefits on the basis of the Veteran's service in the American Merchant Marine during the periods from July 11, 1945, to July 23, 1945, and from November 11, 1945, to March 10, 1946.  Unfortunately, as will be explained, those periods of service do not satisfy the service requirements for receipt of nonservice-connected pension benefits.

VA law provides for pension payments for the surviving spouse, including those who are in need of aid and attendance (as asserted by the appellant), provided that, as a preliminary matter, the Veteran met the service requirements prescribed in section 1521(j) of title 38, United States Code, or was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on service during a period of war.  38 U.S.C.S. § 1541 (LexisNexis 2017); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.351(a)(5) (2016).  

A Veteran meets the service requirements to receive nonservice-connected pension benefits if such Veteran served in the active military, naval or air service: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.S. 1521(j) (LexisNexis 2017); see also 38 C.F.R. §§ 3.3(a)(3)(i)-(iv), (b)(4) (2016).  The established period of war during the World War II era is from December 7, 1941 to December 31, 1946, inclusive.  See 38 C.F.R. § 3.2(d) (2016).

The record does not reflect, nor has the appellant contended, that the Veteran was discharged from service as a result of a disability or that he was or should have been service-connected for any disability during his lifetime.  Thus, active military, naval or air service of 90 days must be shown in order for the appellant to qualify for death pension benefits.  Unfortunately, active service of that length has not been established in this instance.

Merchant Marine service does not generally constitute active military service.  See 38 U.S.C.S. § 101 (10), (21).  However, pursuant to Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 (1977), Oceangoing Service in the American Merchant Marine during the period from December 7, 1941 to August 15, 1945, is considered "active military, naval, or air service" for VA purposes.  See 38 C.F.R. § 3.7(x)(15) (2016).  Indeed, the DD Form 214 associated with the Veteran's July 1945 period of service specifically states that "this document, issued under the provisions of Public Law 95-202 (38 USC 106 Note), administratively establishes active duty service for the purposes of Department of Veterans Affairs Benefits."  In contrast, however, the DD Form 214 associated with the Veteran's period of service from November 1945 to March 1946 states that "this document, issued under Public Law 105-368 (46 U.S.C. Chapter 112), administratively establishes active duty service solely for benefits under Chapter 23 (relating to burial benefits) and Chapter 24 (relating to interment benefits) of Title 38 United States Code."  In other words, only the 13 days of service the Veteran performed in July 1945 may be considered "active" service in the present context.

The Board notes that the appellant has primarily argued that 90 days of "active" service is not required by the applicable regulation.  Her reliance on the language of 38 C.F.R. § 3.3(b)(3) and, by extension, 38 C.F.R. § 3.3(a)(2)(i)-(iii), rather than on the language of 38 C.F.R. § 3.3(b)(4) and 38 C.F.R. § 3.3(a)(3)(i)-(iv), appears to have contributed to this confusion.  Notably, the improved death pension benefits provisions set out in 38 C.F.R. § 3.3(b)(4), which became effective January 1, 1979, apply in the instant case.  See 38 C.F.R. § 3.270(b).  Regardless, the statutory language detailing the service requirements that apply in this instance is clear and unambiguous, and requires active service.  See 38 U.S.C.S. § 5121(j).  As the Veteran's active service for the purposes of Department of Veterans Affairs Benefits fell short of the required 90 days, and as eligibility for nonservice-connected death pension benefits has not been established on one of the other the bases discussed herein, the appellant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Nonservice-connected death pension benefits are denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


